Citation Nr: 1603494	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He died in December 2003.  The appellant is his surviving spouse.  The Veteran's service personnel records reflect that he was a track vehicle mechanic from March 1970 to June 1970 and a senior track vehicle mechanic from June 1970 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in September 2007 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2015); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The Board has previously considered the appeal.  In December 2007, the Board remanded the case for additional development.  Following the completion of that development, the claim was returned to the Board for further appellate proceedings.  In February 2009, the Board denied the claims for service connection for the cause of the Veteran's death and for accrued benefits.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand requesting the Court vacate that part of the Board's decision which denied the claim of entitlement to service connection for the cause of the Veteran's death, and remand the case to the Board for further development and adjudication.  

In February 2010, the Court granted the parties' Joint Motion, vacated that portion of the Board's decision which denied entitlement to service connection for the cause of the Veteran's death, and remanded the case to the Board for compliance with the directives that were specified in the Joint Motion.  In September 2009, the Board remanded the claim for additional development.  This development included obtaining an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2015).  The initial opinion, dated in January 2014, is of record, as is an addendum report dated in April 2014.  In September 2014, the Board remanded the claim for additional medical opinion.  An opinion was requested and obtained.  That report is dated in November 2014 and also is of record.  

As required by statute and regulation, the Board provided the appellant and her representative copies of the VHA opinions and gave them time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2015).  In a November 2015 response, the appellant's private attorney submitted a statement in support of the claim.  Thus, the case is ready for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the appellant's claim.  



FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in December 2003.  The immediate cause of death was listed as metastatic lung cancer with no significant contributing conditions.  

2.  It is conceded that the Veteran's inservice work on track vehicle brakes resulted in asbestos exposure.  

3.  Resolving reasonable doubt in the appellant's favor, the Veteran's lung cancer was related, at least in part, to his inservice asbestos exposure.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him or her what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Analysis

As reported above, the Board remanded the claim in September 2014 for additional medical opinion on the issue of service connection for the cause of the Veteran's death.  In the body of that remand, a detailed summarization of all medical records was provided in the "Background" section.  It will not be repeated here.  

In the September 2014 remand , the Board requested that another medical opinion be obtained.  The physician (an oncologist) was to provide medical opinion, with full rationale, as to whether it was at least as likely as not (probability of 50 percent or greater) that inservice asbestos exposure caused or contributed substantially or materially to cause death, that it combined to cause death or lent assistance to the production of death?  In answering this question it was imperative that the medical treatise information which provided that there is a higher incidence of asbestos-related diseases in those with even brief asbestos exposure and a smoking history be discussed.  The physician's attention was directed to the July 24, 2014 letter from the appellant's attorney with attachment and the attorney's September 27, 2013 letter.  Moreover, the VA oncologist was requested to discuss the VA physician's April 2013 opinion that there was less likelihood that the Veteran developed asbestos-related disease because of minimal exposure during service in light of the medical treatise information which reports even brief exposure to asbestos can result in the development of asbestos-related disease, particularly in those who also smoke.  Further, the April 2013 reviewing physician's conclusions that inservice exposure to inhaled asbestos would have been of minimal severity because the Veteran's work as a track vehicle mechanic working on brake linings lasted only 12 months, would have been sporadic and either outdoors or in a large building with frequent open doors and generally poorly sealed do not have support in the record.  

The resulting November 2014 VA medical opinion is of record.  The examiner reported that all available records had been reviewed.  It was opined that the condition claimed was less likely than not (less than 50 percent probability) due to or the result of the Veteran's claimed condition.  

For rationale, it was noted that the case had been reviewed extensively by physicians including a pulmonologist and an oncologist.  There "seemed to be consensus" of the consultants so far that the asbestos exposure did not materially contribute to the fatal outcome from the lung cancer.  The remaining issues involved comments in the National Cancer Institute (NCI) fact sheet regarding asbestosis and the attorney representative's interpretation of it.  The VA examiner noted that there was a comment that "investigators have found asbestos related disease in individuals with only brief exposure."  The examiner stated that as a frequent reader of such comments, he commonly added "infrequently" to such sentence in his mind.  He said that "[b]y no stretch of imagination does this sentence mean that this occurs 50% of the time or greater."  He further added that the sentence on the combination of smoking and asbestos exposure being particularly hazardous by no means conveyed the impression "to an experienced reader" that the hazard was equal to or greater than 50%.  Such required "red flags" and is not mentioned "causaly [sic] in medical writing."  It was stated that the fact sheet was written for lay persons, and the emphasis was on creating awareness.  It was not for use for "legal proceedings."  The fact was that all the large statistical studies on the subject were obtained on full-time workers in asbestos-related professions.  

The VA examiner concluded with the following: 

Later statistics were added where the disease "also" occured [sic], which invariably meant less frequently.  I have not read any statistics where a combination of smoking and asbestos exposure caused lung cancer 50% of the time.  This "provider" will add his voice, for whatver [sic] it is worth, to the previous opinions, that it is less likely as not that asbestos exposure caused or contributed substantially or materially to the cause of death or it combined to cause death or lent assistance to the production of death in the case of this veteran.  

In a November 2015 response to the medical opinion, the appellant's attorney representative asserted that all of the medical opinions obtained by VA in the course of this appeal were inadequate to address the medical questions at hand.  As to the November 2014 report, he pointed out that the NCI report and medical treatment from the National Institutes of Health (NIH) recognized that smokers who were also exposed to asbestos had a greatly increased risk of lung cancer.  It was argued by the representative on the appellant's behalf that the "logic" employed by the examiner was inadequate and contrary to established law.  He further stated that the examiner's statements regarding whether the incidents occurred 50% of the time or greater revealed his belief that there nonetheless existed a hazard of smokers who were exposed to asbestos.  Further, the NIH and NCI evidence revealed that even limited exposure to asbestos among smokers led to an increase in development of lung cancer.  The attorney pointed out that the examiner's opinion was focused on the belief that the incidents of asbestos exposed-smokers who developed lung cancer did not rise to the level of 50%.  He argued that the examiner "confused" his opinion of a 50% occurrence of lung cancer in smokers exposed to asbestos with the "at least as likely as not" standard employed by VA.  He stated that the issue at the center of this claim was "not whether there [was] a 50 percent cancer of the general population of smokers who [were] exposed to asbestos to develop lung cancer, but whether it [was] at least as likely as not that [the Veteran's] exposure lead [sic] to the development of his fatal lung cancer."  

In the instant case, the Board agrees with the attorney's interpretation of the November 2014 report.  Thus, it is not found to be probative to the claim at hand.  Clearly, as indicated by the history in this case, this is a complex medical question and while the Board has attempted on numerous occasions to secure an opinion that adequately addresses all of the medical questions raised, such has been difficult to obtain.  As a result, the Board finds that although the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  There is still no objective medical opinion which addresses whether this particular Veteran's history of smoking and his inservice exposure to asbestos exposure was causally related to his development of fatal lung cancer.  Given the Veteran's conceded history of exposure to asbestos in service and his long history of smoking, as well as the NIH and NCI reports, which in essence suggest that even brief asbestos exposure can result in asbestos-related disease, and that the combination of smoking and exposure "is particularly hazardous" for developing asbestos related diseases (e.g. lung cancer), and in consideration of the benefit of the doubt, the Board finds that the evidence of record tends to equally support a conclusion of a causal connection between the Veteran's death and his inservice asbestos exposure.  Accordingly, the appellant's claim of service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


